Citation Nr: 0840374	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to steroidal medications prescribed for 
service-connected chronic obstructive pulmonary disease 
(COPD). 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO denied service connection for 
diabetes mellitus, to include as secondary to steroid 
medications prescribed for the veteran's service-connected 
COPD.   The veteran timely appealed the RO's December 2004 
rating action to the Board. 


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
diabetes mellitus, type 2, has been caused or aggravated by 
steroidal medications prescribed for his service connected 
COPD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for establishing service connection for diabetes 
mellitus, type 2, as secondary to steroidal medications 
prescribed for his service-connected COPD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The Board has considered this 
legislation, but finds that, given the favorable action taken 
in the decision below; no discussion of the VCAA at this 
point is required.

The veteran does not allege, nor does any of the evidence 
show, that his diabetes mellitus, type 2, had its onset 
during his period of military service.  Rather, the veteran 
has limited his appeal to the issue of secondary service 
connection.  To this end, he has consistently argued that his 
service-connected diabetes mellitus, type 2, was caused by 
steroidal medication (i.e., Prednisone) prescribed for his 
service-connected COPD.  (See, VA Forms 21-4138, Statement in 
Support of Claims, dated and signed by the veteran in April 
and May 2004).  

II.  Relevant Laws and Regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2008).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc). When aggravation of 
a nonservice- connected disability is proximately due to or 
the result of a service-connected disorder, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Id.  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

III.  Analysis

Based upon the evidence of record, the Board finds service 
connection for diabetes mellitus, type 2, as secondary to 
service-connected COPD is warranted.  In reaching the 
foregoing determination, the Board observes that there are 
opinions against and in support of the claim.  
Evidence against the claim includes an August 2004 VA 
opinion, wherein the examining physician opined, after a 
review of the claims file and physical evaluation of the 
appellant, that the literature was clear that steroids did 
not cause diabetes mellitus, type 2 in a person with normal 
glucose metabolism.  The VA examiner concluded that it was 
unlikely that the veteran's diabetes mellitus type 2 had been 
caused by his steroid use.  The examiner bolstered his 
opinion by stating that while steroids could increase glucose 
intolerance, there was no evidence that the veteran had any 
complications associated with his diabetes mellitus, type 2, 
or glucose intolerance.  To this end, the VA examiner pointed 
to the veteran's "normal" foot and eye examinations in 
February and July 2004, respectively; there was no evidence 
of diabetic retinopathy or nephropathy.  (See, August 2004 VA 
examination report).  

Evidence in support of the claim includes a March 2005 
statement, prepared by V. F., M. D., wherein he concluded 
"This patient has a history of long-term use of Prednisone, 
used for a diagnosis of COPD, which most likely contributed 
to his Osteopenia and Diabetes."  The Board finds Dr. V. 
F.'s to be of limited probative value as there is no 
indication that he had reviewed the claims files prior to 
rendering his short one-sentence opinion.  To this end, an 
evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and whether or 
not and the extent to which they reviewed prior clinical 
records and other evidence. Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).

Also in support of the claim is an October 2006 VA opinion, 
wherein the examiner concluded, after a review of the claims 
files and physical evaluation of the veteran, that although 
it was impossible to determine at that time whether the 
veteran's diabetes mellitus had been caused by steroids, that 
established medical literature indicated that it was "toxic 
to beta cells" (Rilo H and The Lancet) and, therefore, was 
known to be deleterious to insulin producing cells and had 
the ability to cause steroid-exacerbated diabetes.  (See, 
October 2006 VA Diabetes Mellitus examination report).

In view of the totality of the evidence, to include the 
above-referenced VA medical opinions, dated in May 2002 and 
October 2006, which are against and in support of the 
veteran's claim, respectively, the Board determines that with 
resolution of all reasonable doubt in the veteran's favor, 
service connection for diabetes mellitus, type 2, as 
secondary to steroidal medications prescribed for his 
service-connected COPD is warranted.  While it is clear, and 
the veteran does not contend, that the evidence of record 
does not demonstrate that his diabetes mellitus, type 2, is 
of service origin, the record is equivocal as to whether said 
disability is a result of steroidal medications prescribed 
for his service-connected COPD.  To this end, in accordance 
with 38 C.F.R. § 3.102, when a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  Thus, with the resolution of reasonable doubt in 
the veteran's favor, the Board concludes that service 
connection for diabetes mellitus, type 2, as secondary to 
steroidal medications prescribed for his service-connected 
COPD, is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type 2, as 
secondary to steroidal medications prescribed for service-
connected COPD is granted. 



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


